Citation Nr: 0002108	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-17 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal form a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The appellant does not currently have a hearing loss 
disability as defined by VA regulations, nor is there any 
competent medical evidence showing a nexus between the 
diagnosis of mild hearing loss in the higher frequencies 
noted on a VA audiological examination in 1998 and any 
incident or event of his military service.

2. The appellant has presented no competent evidence showing 
the presence of a nervous disorder during service, nor is 
there any competent medical evidence showing a nexus 
between treatment and diagnosis of a nervous disorder 
provided in the post service period and any incident or 
event of his military service.


CONCLUSION OF LAW

The claims of entitlement to service connection for hearing 
loss and a nervous disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the U.S. Court of Appeals for Veterans 
Claims (the Court) concluded in Savage that chronicity could 
be shown by "either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period."  Id
The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant's service medical records are devoid of any 
complaints of or diagnoses of hearing loss.  The appellant's 
induction exam shows normal hearing, and an exam performed in 
May 1971 shows no hearing loss in the range utilized by VA 
for determining hearing loss disability.  38 C.F.R. § 3.385 
(1999).  The appellant did receive a VA audiological 
examination in May 1998, and he had very mild hearing loss in 
the upper frequencies at that time.  However, based on the 
1998 examination results, he does not currently have a 
hearing loss disability for VA purposes under 38 C.F.R. 
§ 3.385; specifically, he did not have a single 40 decibels 
or greater hearing loss between 500-4000 Hertz, or 26 
decibels or greater hearing loss in three or more of the 500-
4000 Hertz frequencies, or Maryland CNC word test scores of 
94 percent or less in either ear.  Hence, he does not have a 
current hearing loss disability to well ground this claim.

Moreover, not only is there no evidence of any hearing loss 
in service, the appellant has also not produced any evidence 
suggesting a nexus, or link, between any current hearing loss 
and his service almost 30 years ago.  Therefore, the 
appellant does not meet either the second or third prongs of 
the Caluza test for well-groundedness as well.  He has shown 
no evidence of an in-service incurrence or aggravation of a 
disease or injury, and has shown no evidence of a nexus 
between any asserted in-service disease or injury and any 
present disease or disability.  Caluza, 7 Vet. App. 498.

Similarly, the appellant's service medical records are devoid 
of any diagnosis or treatment for a nervous condition.  The 
appellant has been diagnosed recently with various emotional 
and mental disorders, but he has offered no evidence that 
these conditions are linked in any way to his service.  None 
of his medical records indicate any link between his current 
condition and his service.  The report of the VA examination 
for mental disorders performed May 27, 1998 indicates that 
the appellant related his "nerves" to his service, but the 
diagnosis does not indicate that etiology, and there were no 
complaints of any mental disorders from the time he left 
service in 1971 until over 20 years later.  On this claim as 
well, the appellant has failed to meet the second two prongs 
of the Caluza test for well-groundedness.  There is no 
evidence of any in-service incurrence or aggravation of a 
disease or injury, and no evidence of a nexus between his 
service and his current condition.  Id.  There is no 
requirement to address the presumptive provisions for claims 
seeking entitlement to service connection as it is not shown 
that the appellant is now, or was ever, diagnosed with 
psychosis.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection for hearing loss or a nervous 
condition plausible.  Id.

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  Moreover, it is not shown that the appellant is 
competent based on medical training and professional status 
to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to the 
claim, including no duty to obtain a medical examination or 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for hearing loss or a nervous condition.  
Nothing in the record suggests the existence of any 
additional evidence that might well ground this claim, 
particularly, in light of the fact that the RO provided 
medical examinations to the appellant and made every effort 
to obtain all pertinent medical records.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
It is not shown nor contended that additional relevant 
evidence exists that has not already been associated with the 
claims file which could in any manner serve to well ground 
either claim.

Accordingly, the Board must deny service connection for 
hearing loss and a nervous condition as not well grounded.


.................................(CONTINUED ON NEXT PAGE)........................
ORDER

Entitlement to service connection for hearing loss is denied, 
as the claim is not well grounded.

Entitlement to service connection for a nervous condition is 
denied, as the claim is not well grounded.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

